Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A : Figs. 1 and 2, with claims 1-14, and 18-21 reading thereon, in the reply filed on April 8, 2022 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The REPLACEMENT drawings filed on June 1, 2022 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference signs mentioned in the description that were previously present in Figures 1-3 of the originally filed drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: 1) page 8, lines 9-10, “including including” should be replaced by --including--; 2) page 14, line 16, “received” should be replaced by --receive--; 3) on pages 16-17 of the specification, applicant cites several prior applications or patents.  Applicant should update the status of any of the applications that have either been patented, or published as Pre-Grant Publications, if not patented.  Any of these documents that applicant wishes to have considered should also be cited on an IDS, if not cited by the Examiner.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a pump”, and the claim also recites “a motor driven diaphragm pump”, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-14, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (particularly independent claims 1 and 21) recite a controller having a signal processor configured to receive signaling containing information about parameters or settings related to dispensing….and determine corresponding signaling containing information to dispense….and also containing further information about the parameters or settings for providing to a remote controller for controlling, monitoring or troubleshooting the….system, based upon the signaling received. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more (also known as an “inventive concept) than the judicial exception because the additional limitations only store and retrieve information in memory, which are well-understood, routine and conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).  
As stated in MPEP 2106.04(a)(2)III.C. “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.
Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cimatti et al taken together with the admitted prior art.
Applicant admits on pages 16-18 of the instant specification that the GLAD, dispense points, liquid and gas pressure sensors, liquid flow sensors, solenoid valves, motor driven pumps, and infusion tanks or vessels, as recited by instant claims 6, 13, 14, and 18-20, are well known within the art and that the scope of the invention is not intended to be limited thereby.
Cimatti et al (paragraphs [0006], [0119]-[0121], [0131], [0140]-[0142], [0147]-[0154], [0156], [0160], [0164], [0166], [0182], [0199]-[0200], [0205]-[0213], [0220]-[0222], [0229]-[0230], [0254], [0258], [0262], [0264], [0293]-[0296], [0299]-[0302]) disclose an in-line gas-liquid infusion smart system including control means having a signal processor configured to receive signaling information about all aspects of the beverage dispensing apparatus, including gas and liquid flow parameters, including temperature and pressure levels throughout the device, the controller utilizing the information from the received signals, as well as stored information from remote servers (cloud servers) via internet connections (see paragraphs [0296], [0301]) through gate arrays, to process the information collected and to send signals to flow pumps, such as motor driven diaphragm pumps [0142], and solenoid valves to provide fluid management throughout the beverage dispensing device (see [0199]), as such pertains to instant claims 1-6, 13, 14, and 18-21.  The device controller manages the production and dispensing of desired non-infused liquids and gas infused mixtures of gas and liquid, according to the user’s desires, the dispensed liquids including sparkling liquids with CO2 and/or N2 infused therein, as well as still liquids without any infused gases therein, as such pertains to instant claims 10-12.  Cimatti et al also teaches that the control means receives signals from the operating means of the device to monitor the amounts of process materials remaining within the device, the numbers of drinks dispensed, the filter status within the device, the power usage, and provides service diagnostics of the device by way of remotely polling the electronic status of the systems (pumps, valves, filters, and thermal control means) within the device, as such pertains to instant claims 7-9.  It would have been obvious for an artisan at the time of the filing of the application to provide any or all of the gas-liquid contact means, dispense points, liquid and gas pressure sensors, liquid flow sensors, solenoid valves, motor driven pumps, and infusion tanks or vessels, as taught by Cimatti et al, in the form as admitted well known by applicant, in a manner as desired to provide a gas-liquid infusion smart system, having the convenient controller with signal processor of Cimatti et al, since such would provide an apparatus that would facilitate consistent beverage product delivery, while avoiding apparatus downtime due to unforeseen maintenance issues and raw material outages.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/7-17-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776